DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Response to Amendment
This office action is in response to the amendment filed 10/30/2020.  As directed by the amendment, claims 1 and 11 have been amended, and claims 13-15 have been cancelled. As such, claims 1-3 and 5-12 are pending in the instant application.
Applicant’s amendments to the claims remove new matter and clarify the claimed subject matter so as to find support in instant paras [0149-155] and Figs. 10-1 to 10-14; therefore, the objections to the specification and drawings and rejections under 35 USC 112(a&b)/first and second paragraphs are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Schutter on 2/23/2021.

The application has been amended as follows: 
1. Claim 1, line 11, after ‘the surface,’ inserted ---wherein the bead does not extend in one or more corners of the channel,--- 
2. Cancelled claim 2

Allowable Subject Matter
Claims 1, 3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: While both co-owned Scheiner et al. (US 2011/0056497 A1; Figs. 5-3 and 5-4) (available as art under 35 USC 102(e)) and Lubke et al. (US 2006/0283461 A1; Figs. 120 E and 120F) (available as art under 35 USC 102(b)) disclose a mask assembly with a tongue and groove/channel arrangement comprising a lip, flush shoulder, and bead, neither disclose, teach or suggest that the bead does not extend in one or more of the corners of the channel. The instant application indicates that this feature “has a manufacturing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785